            Case 2:20-cv-00416-ER Document 25 Filed 08/19/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL RIVERA,                                :
    Plaintiff,                                 :
                                               :
       v.                                      :       CIVIL ACTION NO. 20-CV-416
                                               :
CARMEN SCINICO, et al.,                        :
    Defendants.                                :

                                              ORDER

       AND NOW, this 19th day of August, 2021, upon consideration of Michael A. Rivera’s

Amended Complaint (ECF No. 23), it is ORDERED that:

       1.      Rivera’s Amended Complaint is DISMISSED IN PART WITH PREJUDICE

for failure to state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons stated in the

Court’s Memorandum, and the balance of the claims are STAYED as follows:

               a.      All official capacity claims, the state law malicious prosecution claim

       against Walmart Stores, and all claims based on excessive force, slander, defamation, and

       invasion of privacy against all Defendants are DISMISSED WITH PREJUDICE.

               b.      The constitutional claims for malicious prosecution and unreasonable

       search against Defendants Scinico and Conklin are STAYED until Rivera informs the

       Court that his related criminal case, Commonwealth v. Rivera, CP-15-CR-3890-2018

       (C.P. Chester), has been resolved, including any available appellate proceedings.

       2.      The Clerk of Court is DIRECTED to terminate Walmart Stores and PSP

Avondale Department Officers Doe as Defendants.
     Case 2:20-cv-00416-ER Document 25 Filed 08/19/21 Page 2 of 2




3.      The Clerk of Court is DIRECTED to place this case in SUSPENSE.

                                  BY THE COURT:

                                  /s/ Eduardo C. Robreno
                                  EDUARDO C. ROBRENO, J.
